Case 4:18-cv-00869-MAC-KPJ Document 22 Filed 07/27/21 Page 1 of 2 PageID #: 138




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS



  GILBERTO JESUS MORALES, #52417-379                §
                                                    §   CIVIL ACTION NO. 4:18-CV-869
  versus                                            §   CRIMINAL ACTION NO. 4:13-CR-200(4)
                                                    §
  UNITED STATES OF AMERICA                          §

                                      ORDER OF DISMISSAL

           The above-entitled and numbered civil action was referred to United States Magistrate

 Judge Kimberly C. Priest Johnson, who issued a Report and Recommendation (#19) concluding

 that the Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed

 pursuant to 28 U.S.C. § 2255 should be denied and dismissed with prejudice. Movant filed

 objections (#20).

           In the objections, Movant reurges the ineffective assistance of counsel and prosecutorial

 misconduct claims that he raised in the § 2255 motion. Despite his arguments, Movant fails to

 show that, but for his counsel’s errors, he would not have pled guilty, and instead, would have

 insisted on going to trial. See Hill v. Lockhart, 474 U.S. 52 (1985). Movant also fails to show

 that, absent counsel’s errors, his sentence would have been different. See Glover v. United

 States, 531 U.S. 198 (2001); Strickland v. Washington, 466 U.S. 668 (1984). Furthermore,

 Movant does not show that the Government committed prosecutorial misconduct.               Lastly,

 Movant fails to show that he is entitled to a hearing. Movant fails to show the Report and

 Recommendation is in error or that he is entitled to habeas relief.

           The Report of the Magistrate Judge, which contains proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration, and
Case 4:18-cv-00869-MAC-KPJ Document 22 Filed 07/27/21 Page 2 of 2 PageID #: 139




 having made a de novo review of the objections raised by Movant to the Report, the Court is of

 the opinion that the findings and conclusions of the Magistrate Judge are correct, and Movant’s

 objections are without merit. Therefore, the Court hereby adopts the findings and conclusions

 of the Magistrate Judge as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and

 the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions

 by either party not previously ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 27th day of July, 2021.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
